Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the application filed on 11/04/2019.
Claims 1-20 are pending. 

Examiner’s Note
Please note that Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claims 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim 1 is directed to a statutory category, because a series of steps, applying…, tuning… a controller satisfies the requirements of a process (a series of acts). 
The claim recites a method of applying a finite-difference approach to tuning a controller; and tuning the controller in response to applying the finite-difference approach by taking a state as an entirety of a closed-loop step response. In other words, the claimed method simply describes the concept of applying the finite-difference approach by taking a state as an entirety of a closed-loop step response to tune a controller merely employs a concept that is similar to the concepts involving human activity relating to commercial practices (e.g., hedging in Bilski) that have been found by the courts to be abstract ideas. The claim is directed to an abstract idea. 
The claim has NO additional limitations to the abstract idea to implement the concept of tuning a controller, there is NO conventional activity specified/recited at a high level of generality in a particular technological environment. When viewed either as individual limitations or as an ordered combination, the claim as a whole does not add significantly more to the abstract idea of applying the finite-difference approach to tune a controller. The claim is not patent eligible.
Claims 2-7, the claims do not remedy claim 1 and therefore are directed to non-statutory subject matter for the same reason(s) as noted above.

Claims 9-14 and 16-20, the claims do not remedy claims 8 and 9, respectively above and therefore are directed to non-statutory subject matter for the same reason(s) as noted above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPN 20020040250 to Gaikwad et al. in view of USPN 20170220007 to LoPiccolo.
Per claim 1:
Gaikwad discloses:
1. A method for reinforcement learning, comprising: 
applying to tuning a controller (Paragraph [0010] “PID gain tuner 36 is used for monitoring the performance of controller 12 and process 30 ; and 
tuning the controller by taking a state as an entirety of a closed-loop step response (Paragraph [0010] “When PID gain tuning is initiated, a desired closed-loop control bandwidth on path 34 and a target loop transfer function on path 32 are either entered by an operator or pre-specified values are used”).


Gaikwad does not explicitly disclose a finite-difference approach, in response to applying the finite-difference approach.
However, LoPiccolo discloses in an analogous computer system a finite-difference approach (Paragraph [0029] “the difference of the set point and the measured process value, is supplied as the input to the PID controller 320 as position feedback 364”), in response to applying the finite-difference approach (Paragraph [0029] “the difference of the set point and the measured process value, is supplied as the input to the PID controller 320 as position feedback 364”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the method of a finite-difference approach, in response to applying the finite-difference approach as taught by LoPiccolo into the method of auto tuning controller using loop shapint as taught by Gaikwad. The modification would be obvious because of one of ordinary skill in the art would be 
The limitation regarding the ‘reinforcement learning’ in the preamble is not given any patentable weight because the body of the claim does not recite any limitations related to the ‘reinforcement learning’.


Per claim 2:
Gaikwad discloses:
2. The method of claim 1 wherein the controller comprises a PID (Proportional Integral Derivative) controller (Fig. 1 element 12 and Paragraph [0009] “the signal flows between PID controller 12”).


Per claim 3:
Gaikwad discloses:
3. The method of claim 2 wherein tuning the controller further comprises varying parameters of a policy (Paragraph [0025] “he nature of the process specified by the operator as an input to block 32… the operator specifies the process to be stable in nature, then the PID gain tuner 36 will select a first-order shape for the target loop transfer [note here that the process specified by the operator as an input is interpreted as varying parameters of a policy]), wherein the policy comprises a function from a step-response to new PID gains (Paragraph [00010] “When PID gain tuning is initiated, a desired closed-loop control bandwidth on path 34 and a target loop transfer function on path 32 are either entered by an operator or pre-specified values are used”).


Per claim 4:
Gaikwad discloses:
4. The method of claim 2 wherein tuning the controller (Fig. 1 element 12 and Paragraph [0009] “the signal flows between PID controller 12”) further comprises changing a set point (Paragraph [0026] “response to a step change in the set point”).


Per claim 5:
Gaikwad discloses:
5. The method of claim 2 wherein tuning the controller further comprises: 
(Paragraph [0025] “he nature of the process specified by the operator as an input to block 32… the operator specifies the process to be stable in nature, then the PID gain tuner 36 will select a first-order shape for the target loop transfer function… the operator specifies the process as having an integration nature, then the PID gain tuner 36 will select a second-order shape for the target loop transfer function” [note here that the process specified by the operator as an input is interpreted as varying parameters of a policy]), wherein the policy comprises a function from a step-response to new PID gains (Paragraph [00010] “When PID gain tuning is initiated, a desired closed-loop control bandwidth on path 34 and a target loop transfer function on path 32 are either entered by an operator or pre-specified values are used”); and 
changing a set point (Paragraph [0026] “response to a step change in the set point”).


Per claim 6:
Gaikwad discloses:
6. The method of claim 1 wherein tuning the controller with respect to the entirety of the closed-loop step response facilitates iteratively improving a gain toward a desired closed-loop response (Paragraph [0027] “disturbance signal u.sub.id on path 24 is selected to have power in the frequency region around the  to allow for prescribing a stability requirement into a reward function without a modeling procedure (Paragraph [0027] “reach stability after the process has been subjected to a disturbance such as a step change in the control set point”).


Per claim 7:
Gaikwad discloses:
7. The method of claim 1 wherein the controller is tuned under a condition of plant uncertainty (Paragraph [0014-0015] “The controlled process represented in block 30 by the Laplace transfer function G includes a plurality of control elements controlled by controller 12… maintain a system or process at a desired output level in the presence of disturbances, uncertainty” here in view of applicants’ specification [0040] plant could be a transfer function among other things).


Claims 8-14 is/are the apparatus/system claim corresponding to method claims 1-7 respectively, and rejected under the same rational set forth in connection with the rejection of claims 1-7 respectively, as noted above.

Claims 15-20 is/are the apparatus/system claim corresponding to method claims 1-6 respectively, and rejected under the same rational set forth in connection with the rejection of claims 1-6 respectively, as noted above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Related cited arts:
US 8301275 B2 discloses a method and device for controlling a process variable based upon a set point is disclosed. A process variable is measured, and a proportional term is assigned to a manipulated variable that is based upon a product of a proportional gain coefficient and an error magnitude between the process variable and the set point. An integral term is added to the manipulated variable under a first set of conditions, and a derivative term is added to the manipulated variable under a second set of conditions different from the first set of conditions. The sum of the proportional term, the integral term, and the derivative term is output, resulting in the process variable being responsively adjusted thereto.
US 9349092 B2 discloses a neural model for reinforcement-learning and for action-selection includes a plurality of channels, a population of input neurons in each of the channels, a population of output neurons in each of the channels, each population of input neurons in each of the channels coupled to each population of output neurons in each of the channels, and a population of reward neurons in each of the channels. Each channel of a population of reward 
US 9971318 B2 discloses a method includes obtaining information identifying (i) uncertainties associated with multiple time-domain parameters of a model and (ii) time-domain performance specifications for a model-based industrial process controller. The model mathematically represents a MIMO industrial process. The method also includes generating multiple tuning parameters for the controller based on the uncertainties and the time-domain performance specifications. The tuning parameters include vectors of tuning parameters associated with the controller, and each vector includes values associated with different outputs of the industrial process. The time-domain parameters could include a process gain, a time constant, and a time delay for each input-output pair of the model. The time-domain performance specifications could include requirements related to worst-case overshoots, settling times, and total variations. The uncertainties could be specified as intervals in which the time-domain parameters lie.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Satish Rampuria at (571) 272-3732.  The examiner can normally be reached Monday-Friday between 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721.  Any inquiry of a general nature or  TC 2100 Group receptionist: (571) 272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Satish Rampuria/Primary Examiner, Art Unit 2193